Citation Nr: 1550545	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a concussion, claimed as skull fracture.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The May 2013 rating decision, in pertinent part, granted service connection for hypertension and assigned a noncompensable rating, and denied reopening previously denied service connection claims for a concussion claimed as a skull fracture, and a low back disability.  The Veteran filed a timely notice of disagreement with respect to the denials of service connection for a concussion and a low back disability, and the noncompensable rating for hypertension.  In his notice of disagreement, he specifically claimed that he would be satisfied with a 10 percent disability rating for his hypertension.  

In an April 2015 rating decision the RO granted a 10 percent rating for hypertension.  As this is the specific rating requested by the Veteran, and the rating which he indicated would satisfy his appeal, this is considered a full grant of the benefits sought on appeal and this issue is not before the Board.  

In April 2015 the RO issued a statement of the case on the issues of entitlement to service connection for a low back disability and a concussion.  However, the Veteran specifically limited his substantive appeal to the issue of entitlement to service connection for a concussion.  Importantly, in his May 2015 VA Form 9, the Veteran indicated that he was only appealing the issue involving service connection for a concussion.  As no substantive appeal has been filed on the issue of entitlement to service connection for a low back disability is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an August 2010 statement regarding his claim for service connection for a concussion, the Veteran indicated that he has received treatment through VA since 1992.  He specifically indicated that the treatment was at the Redding, California Outpatient Clinic.  

A June 2011 deferred rating indicates that the Veteran reported having received treatment since 1992 at the VA Redding Outpatient Clinic.  It was noted that CAPRI records only go back to 1999.  It was further noted that ongoing efforts to obtain the Veteran's records should be continued and that if the attempts to obtain the records were unsuccessful, a memorandum of unavailability should be issued.

An October 2011 statement from the Veteran indicates that he received treatment for his skull at Roseburg VA Medical Center from 1995 to 2000, and at the Brookings Community Based Outpatient Clinic in 2000.  

A review of the record reflect that, according to the April 2015 statement of the case, the Veteran's treatment records from the Redding, CA, VA outpatient clinic dating from May 9, 2013 to March 6, 2015 are in the claims file.  The record also reflects that the record contains VA treatment records from the Roseburg VA Medical Center (VAMC) dating from November 1998 to August 2006, the White City VAMC dating from June 2006 to January 2011, the Portland VAMC dating from June 1999 to May 2003, and the Martinez VAMC dating from April 2010 to April 2013.  

A review of the record does not reflect that any VA records from the VA Outpatient Clinic in Redding, CA dating prior to May 9, 2013 are in the claims file, and no formal finding of unavailability is of record.  Moreover, no VA treatment records prior to 1998 are in the claims file.  As such, a remand is required in order for the RO to attempt to obtain the Veteran's VA treatment records dating from 1992 to May 2013 from all appropriate VA medical facilities, to specifically include the VA outpatient clinic in Redding, California, the Roseburg VA Medical Center, and the Brookings Community Based Outpatient Clinic.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development effort to request copies of the Veteran's VA treatment records dating from 1992 to May 2013 from all appropriate VA medical facilities, specifically including the VA Outpatient Clinic in Redding, California, the Roseburg VA Medical Center, and the Brookings Community Based Outpatient Clinic.  All attempts to secure this evidence, to include any negative response, must be documented in the claims file by the AOJ.  In compliance with 38 C.F.R. § 3.159(c)(2) (2015), the RO must make as many requests as are necessary to obtain records in the custody of a Federal department or agency and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile. If, after all procedurally appropriate actions to locate and secure the court martial records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.
 
2.  Once the above actions have been completed, as well as any additionally indicated action, the AOJ must re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

